      Case 3:20-cv-03426-JD Document 103-13 Filed 02/12/21 Page 1 of 1




                                       EXHIBIT M
                          Plaintiff’s Transactions in Tesla, Inc.

Account   TSLA Security                Trade      Trade Date        Qty.     Unit         Cost /
                                       Type                                 Price     Proceeds
1         June 21 2019 $200 Put        Buy          9/24/2018         2    $23.65   ($4,735.98)
1         June 21 2019 $200 Put        Buy         10/29/2018         8     17.50   (14,009.07)
1         January 17 2020 $75 Put      Buy         12/26/2018        40      5.20   (20,825.52)
1         August 16 2019 $40 Put       Buy           3/8/2019        10      0.95      (960.12)
2         May 17 2019 $30 Put          Buy           3/8/2019         1      0.13       (13.00)
1         January 17 2020 $50 Put      Buy          3/19/2019         6      2.25    (1,358.05)
1         January 17 2020 $50 Put      Buy          3/19/2019        10      2.23    (2,240.12)
1         January 17 2020 $50 Put      Buy          3/19/2019         9      2.24    (2,025.60)
1         January 17 2020 $20 Put      Buy          3/19/2019        50      0.63    (3,180.81)
2         May 17 2019 $30 Put          Expire       5/18/2019         1      0.00          0.00
1         June 21 2019 $200 Put        Sell         5/23/2019         2     20.00      3,997.89
1         June 21 2019 $200 Put        Sell         5/23/2019         8     20.00     15,991.55
1         January 17 2020 $100 Put     Buy          5/23/2019         3      7.60    (2,286.50)
1         January 17 2020 $100 Put     Buy          5/23/2019         7      7.58    (5,309.62)
1         January 17 2020 $100 Put     Buy          5/23/2019         5      7.25    (3,632.54)
1         August 16 2019 $40 Put       Expire       8/16/2019        10      0.00          0.00
1         October 18 2019 $220 Put     Buy           9/3/2019         1     13.75    (1,380.47)
1         November 15 2019 $175 Put    Buy          9/27/2019         5      1.95      (982.53)
1         November 15 2019 $175 Put    Sell         10/3/2019         5      2.85      1,417.43
1         October 18 2019 $220 Put     Expire      10/18/2019         1      0.00          0.00
1         January 17 2020 $20 Put      Expire       1/17/2020        50      0.00          0.00
1         January 17 2020 $50 Put      Expire       1/17/2020        25      0.00          0.00
1         January 17 2020 $75 Put      Expire       1/17/2020        40      0.00          0.00
1         January 17 2020 $100 Put     Expire       1/17/2020        15      0.00          0.00
3         May 15 2020 $250 Put         Buy          3/12/2020        10      6.40    (6,406.67)
3         May 15 2020 $250 Put         Sell         3/16/2020        10     20.65     20,642.85
3         May 15 2020 $200 Put         Buy          3/19/2020        10     18.50   (18,506.67)
3         June 19 2020 $200 Put        Buy          3/23/2020        10     13.50   (13,506.67)
3         May 15 2020 $200 Put         Expire       5/15/2020        10      0.00          0.00
3         June 19 2020 $200 Put        Expire       6/19/2020        10      0.00          0.00
